Title: To Thomas Jefferson from Henry Lee, 24 October 1792
From: Lee, Henry
To: Jefferson, Thomas



Sir
Richmond October 24th. 1792

For many sessions past has the General Assembly of this Commonwealth turned their attention towards the establishment of the boundary line between North Carolina and this State.

In the course of the last year the Executive received from the Governor of North Carolina the enclosed proceedings of the Legislature of that state and communicated the same to the General Assembly.
In consequence whereof, an Act was passed entitled “An Act concerning the southern boundary of this State” and duely promulgated, copy of which I herewith forward.
This Commonwealth was governed on this occasion solely by a proper solicitude to prevent the possibility of subsequent difficulties which might arise from the want of an Acknowledged boundary between the two States.
The acquisition in territory or people was too small an object to engage the attention of a community whose conduct as a member of the American confederacy has been signally marked by her gifts and her Cessions. We could never conceive on the present Occasion opposition from any quarter to the complete execution of a law deemed essential to the peace and quiet of the two States.
But the copy of Governor Blounts letter, herewith transmitted, shews, that he considers himself bound by his duty as an officer of the United States to disregard the law establishing Walker’s line as the Southern boundary of this Commonwealth.
Thus Sir, not only is the object of the General Assembly defeated, but the citizens living between the real line and the pretended line are subjected to unmerited sufferings, of which they justly complain.
You will find, among the papers, a copy of a Letter from Mr. Martin, whose information on this subject I believe to be worthy of full credit, and which goes to do away the ground of the opinion entertained by Governor Blount.
I would enter more particularly into the explanation of this business, but really I conceive it by no means necessary as the transaction speaks for itself, and the accompanying papers declare the sense of Virginia and North Carolina on the Subject, and manifest the opposition made to the law of this Commonwealth, as well as the reasons for such opposition.
Let me entreat you to lay the same before the President of the United States and to favour me with the President’s decision as soon as may be convenient.
